          Case 4:19-cv-40086-TSH Document 42 Filed 12/20/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )  CIVIL ACTION NO. 4:19-CV-40086
PERFORMANCE TRANS., INC., and        )
UTICA MUTUAL INSURANCE               )
COMPANY,                             )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )
                                     )
GENERAL STAR INDEMNITY               )
COMPANY,                             )
                                     )
      Defendant.                     )
____________________________________)

                                   NOTICE OF APPEAL

       Notice is hereby given that plaintiffs Performance Trans., Inc. and Utica Mutual

Insurance Company hereby appeal to the United States Court of Appeals for the First Circuit

from the order denying their motion for summary judgment and granting defendant General Star

Indemnity Company’s motion for summary judgment entered in this action on November 25,

2019 and corresponding entry of judgment dated November 26, 2019.

PERFORMANCE TRANS., INC.,                   UTICA MUTUAL INSURANCE COMPANY,

By its attorney,                            By its attorneys,

/s/ Douglas T. Radigan                      /s/ Erin K. Higgins

Douglas T. Radigan, Esq. (BBO # 657938)     Erin K. Higgins, Esq. (BBO # 559510)
Bowditch & Dewey, LLP                       Catherine M. DiVita, Esq. (BBO # 693446)
311 Main Street                             Conn Kavanaugh Rosenthal Peisch & Ford, LLP
Worcester, MA 01608                         One Federal Street, 15th Floor
Phone: 508-791-3511                         Boston, MA 02110
dradigan@bowditch.com                       Phone: 617-482-8200
                                            ehiggins@connkavanaugh.com
                                            cdivita@connkavanaugh.com
           Case 4:19-cv-40086-TSH Document 42 Filed 12/20/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served electronically upon
each party appearing pro se and the attorney of record for each other party via the court’s
CM/ECF system on December 20, 2019.
                                               /s/ Erin K. Higgins




2332680.1 07663.168




                                               2
